Title: From Thomas Jefferson to John Barnes, 14 August 1801
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monticello Aug. 14. 1801.
Your favor of the 10th. came to hand in the morning of the 13th. I shall be glad if the plaisterers arrive soon. it would be too late to engage others, as I should wish the work done under my eye. if they are not set out, and will come off immediately, they may still accomplish the work. or even if one will come we might get him an aid. the plaister of Paris arrived two days ago, and all the packages of groceries &c which accompanied it, except No. 8. a barrel containing 15. loaves sugar & 60.℔ coffee. this had not been delivered to the boatman, as his reciept corresponded with the packages he delivered. it was probably omitted at Richmond by mistake. I have written there to have it sought into, and trust we shall find it there. I am very much pleased to learn from Mr Le Tombe & M. Rapin that they have engaged Le Maire to take the place of Rapin. Please accept assurances of my sincere esteem.
Th: Jefferson
